Citation Nr: 0615222	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from December 
1985 to August 1990, and 25 years, 6 months and 26 days of 
prior active service.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2004, the Board remanded this matter for further 
development.  This matter is now returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's service-connected hypertension, controlled with 
medication, includes hypertensive heart disease with evidence 
of cardiac hypertrophy; there is no evidence of acute 
congestive heart failure in the past year, nor does a 
workload between 3 and 5 metabolic equivalents (METs) result 
in dyspnea, fatigue, angina, dizziness, or syncope; nor does 
he have an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for 
hypertension, with hypertensive heart disease have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.104, Diagnostic 
Code 7007 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in April 2001.  A duty to assist letter 
addressing the claim was issued in June 2001, prior to the 
March 2002 rating decision on appeal.  In this letter the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements to an increased 
rating, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  Additional duty to assist letters were sent by the RO 
in May 2003, July 2004 and by the appeals management center 
in November 2004 and February 2005.  The duty to assist 
letters, the statement of the case and the supplemental 
statement of the case issued in January 2006 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of November 2005 provides a current assessment of the 
veteran's condition based on examination of the veteran.  
This examination is noted to include statements that the 
veteran described himself as disabled from a Social Security 
standpoint based on other disabilities not presently on 
appeal.  There is no other indication in the record that the 
veteran has filed a claim for Social Security disability 
benefits, nor has he or his representative alleged that 
records should be obtained from the Social Security 
Administration.  He was noted to be aged 64 in 2005, making 
him eligible for age related Social Security benefits.  In 
light of these facts, and in view of the award of an 
increased rating, the Board finds that it is not necessary to 
further delay this award by attempting to obtain records from 
the Social Security Administration.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since the Board is granting an 
increased rating, any deficiency will be addressed by the RO.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

The veteran's hypertension was evaluated as 10 percent 
disabling under Diagnostic Code 7101, which contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  The next higher rating, 20 percent, 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more. 38 C.F.R. § 4.101, Diagnostic Code 7101 (2005).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).

The veteran was additionally evaluated by the RO under the 
criteria for hypertensive heart disease.  In order to warrant 
a 10 percent disability evaluation for hypertensive heart 
disease, the evidence must show a workload of greater than 7 
METs but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent evaluation is assigned 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating requires more than one episode of acute 
congestive heart failure in the past year; or when there is a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 CFR 
§ 4.104, Diagnostic Code 7007 (2005).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note (2) (2005).

Service connection for hypertension was granted in February 
1991, with an initial 10 percent rating assigned.  The 
veteran filed his increased rating claim in April 2001.  
Among the evidence received in conjunction with his claim, 
were private and VA treatment records showing consistent 
treatment for hypertension under varying levels of control 
between 1999 and 2005.  His elevated blood pressure was 
viewed to have a "white coat syndrome" due to being nervous 
during the examination in records from May 1999, and June and 
July 2001.  The records also showed treatment for vasovagal 
syncope and findings of mild to moderate aortic 
insufficiency.  His hypertension appeared to be uncontrolled 
through most of 2000 and early 2001, although he was also 
noted to not be monitoring his blood pressure in June 2001.  
He continued to have elevated diastolic blood pressure in the 
range of 90 in records through the end of 2001.  In October 
2001, he had no evidence of congestive heart failure with 
aortic insufficiency, anginal symptoms or lightheadedness.  

On VA examination in February 2002, the veteran's 
electrocardiogram (ECG) revealed sinus bradycardia, left 
ventricular hypertrophy (LVH) and non-specific ST 
abnormality.  The LVH is consistent with cardiac hypertrophy 
contemplated by a 30 percent rating under Diagnostic Code 
7007.  However there is no evidence in this examination 
suggestive that a rating higher than a 30 percent is 
warranted under the appropriate Diagnostic Codes.  His chest 
X-ray was normal.  He denied chest pain, shortness of breath 
or palpitations.  His blood pressure was in the range's of 
149-150 systolic and 83 to 85 diastolic, lower than the 
criteria for even a 10 percent rating under Diagnostic Code 
7101.  

VA and private treatment records show the veteran's 
hypertension was well controlled through most of 2002.  
However, a March 2002 ECG showed a moderate aortic 
insufficiency.  He also had signs of sinus bradycardia in 
September 2002.  Regarding his vasovagal syncope, he was 
treated in August 2002 for an episode in which he passed out 
after eating some food, with a history of his last episode of 
passing out said to be 3 years ago, and with records leading 
up to August 2002 showing the vasovagal syncope well 
controlled with medication.  Records after August 2002 show 
no recurrence of this vasovagal syncope.  

In December 2002 his hypertension again became out of control 
and continued to  remain uncontrolled throughout most of 
2003.  A March 2003 ECG revealed the veteran to have a normal 
left ventricular (LV) systolic function and mild to moderate 
aortic insufficiency.  In December 2003, questions were 
raised about whether he was being compliant with his 
medication schedule.  Generally the records revealed the 
veteran to have a mild to moderate aortic insufficiency, 
which was essentially unchanged and without symptoms.  

By 2004, his hypertension had improved.  It was repeatedly 
shown to be well controlled.  His aortic insufficiency was 
unchanged and without symptoms and there was no recurrence of 
vasovagal syncope.  A March 2004 ECG showed a normal LV 
systolic function, mild to moderate aortic insufficiency and 
trace mitral regurgitation.  In April 2004, he was noted to 
have chest pain complaints, which were viewed as atypical.  

VA treatment records revealed that his problem list since 
2003 included tricuspid valve insufficiency, hypertension, 
and aortic valve insufficiency, and no syncope since 2002.  
In September 2004, he was examined for chest pain, deemed 
noncardiac in nature, with his hypertension well controlled 
with a reading of 130/75.  He was also diagnosed with mild 
aortic regurgitation and was noted to have a history of heart 
valve disease.  In January 2005, he had an ejection fraction 
of 63 percent and his problem list was otherwise unchanged.  
This ejection fraction is shown to be higher than the 30 to 
50 percent which would warrant a 60 percent rating under 
Diagnostic Code 7007.

At no point within the records documenting periods where his 
hypertension was shown to be uncontrolled, is it suggested 
that his blood pressure readings had diastolic pressures 
predominantly 120 or more, which would warrant a 40 percent 
rating under Diagnostic Code 7101.  Thus, even in the periods 
where his blood pressure was uncontrolled, it would not meet 
the criteria in excess of the 30 percent rating, which is 
currently warranted under Diagnostic Code 7007.  

The report of a November 2005 VA examination likewise does 
not show the veteran's hypertension and associated cardiac 
pathology to be more than 30 percent disabling.  He was noted 
to be on continuous therapy for his hypertension.  He denied 
any transient ischemic episodes, amaurosis fugax, peripheral 
circulatory problems, angina or chest pain.  The history of 
mild mitral and tricuspid regurgitation and mild to moderate 
aortic insufficiency was noted.  He was able to walk 3/4 to a 
mile three to four times a week and could walk stairs without 
problems.  His blood pressure was deemed to be moderately 
controlled by medication.  His blood pressure readings for 
both arms, with the systolic readings in the 120's and 
diastolic readings in the 70's, were not shown to even meet 
the criteria for a 10 percent rating, much less a 20 percent 
rating under Diagnostic Code 7101.  His findings from testing 
were consistent with 10 METS of exercise capacity, which 
falls within the 10 percent range under Diagnostic Code 7007.  

However there were cardiac findings shown on this examination 
consistent with a 30 percent rating under Diagnostic Code 
7007.  Specifically, his ECG showed sinus bradycardia and 
some left ventricular hypertrophy, and mild mitral valve and 
aortic regurgitation.  However there was no evidence of 
coronary artery disease and was not deemed unemployable due 
to hypertension.  Thus the findings from this examination 
continue to suggest that a 30 percent rating is warranted for 
the veteran's hypertension from the standpoint that there is 
still evidence of cardiac hypertrophy, although it is 
described as "mild" in this examination.  However this 
evidence fails to show evidence of acute congestive heart 
failure in the past year; nor is it shown that workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

There is no evidence of record that the veteran's service-
connected hypertension causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  

In summary, the evidence supports a grant of 30 percent but 
no more for the veteran's hypertensive vascular disease with 
hypertensive heart disease.  


ORDER

A 30 percent rating is granted for hypertension with 
hypertensive heart disease, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


